IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


VICTOR VEGA AND VPR MOTORS-OIS#           : No. 737 MAL 2018
EM67,                                     :
                                          :
                   Petitioners            : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
             v.                           :
                                          :
                                          :
COMMONWEALTH OF PENNSYLVANIA,             :
DEPARTMENT OF TRANSPORTATION,             :
BUREAU OF MOTOR VEHICLES,                 :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of April, 2019, the Petition for Allowance of Appeal is

DENIED.